Citation Nr: 0306628	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  00-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
claimed as bronchitis, hyperventilation, asthma, chronic 
obstructive pulmonary disease (COPD), and emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied service connection for a 
pulmonary disorder, including bronchitis, emphysema, asthma, 
and hyperventilation.  The veteran perfected an appeal.

In March 2000, the RO also denied reopening a claim for 
service connection for bronchial pneumonia, which had been 
finally denied in February 1975, on the grounds that new and 
material evidence had not been submitted.  However, the 
veteran did not appeal this claim.


FINDING OF FACT

A pulmonary disorder, claimed as bronchitis, 
hyperventilation, asthma, chronic obstructive pulmonary 
disease, and emphysema, did not have its onset during active 
service and did not result from disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a 
pulmonary disorder, claimed as bronchitis, hyperventilation, 
asthma, chronic obstructive pulmonary disease, and emphysema.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show a notation in March 1968 of a 
long history of shortness of breath, maybe some sort of 
allergies.  

In March 1969, the veteran was seen in the emergency room for 
shortness of breath, crepitance in the right lower lobe, and 
rhonchi through the chest.  In a corresponding surgical note, 
he reported that he had had a bad cough for two weeks.  He 
was referred for further consultation for asthmatic 
bronchitis.  The discharge diagnosis on April 4 was acute 
bronchitis.  

On April 9, 1969, the veteran was again diagnosed as having 
bronchitis.  On April 17, he was also diagnosed as having 
probable viral pneumonia and again hospitalized.  The 
discharge diagnosis on April 20 was acute viral syndrome.   
On April 25, 1969, the veteran was diagnosed as having 
bronchitis and right pleurisy.   He was seen for complaints 
of shortness of breath with exertion on April 28 and then 
again in May 1969.  It was noted that chest x-ray had been 
negative.  It was also noted that the veteran smoked 6 
cigarettes per day, and it was recommended that he stop 
smoking.  He was diagnosed as having hyperventilation and 
minimal bronchitis and placed on a physical profile.  

On separation examination in November 1970, the veteran's 
lungs and chest were normal.  Chest x-ray was negative.  The 
examiner noted his hospitalization in 1969 for bronchitis and 
indicated that there were no sequelae.  

In June 1999, the veteran submitted a claim for service 
connection for bronchitis, hyperventilation, asthma and 
emphysema.  In conjunction with his claim, the RO obtained 
his treatment records from the Northport, New York City, and 
Las Vegas VA Medical Centers, dated from 1974 to 2001.    

In March 1999, the veteran was hospitalized at VA for other 
reasons, and a solitary nodule of the right lung, calcified 
was found.  

VA treatment records from March 1999 to September 1999 show 
treatment for chronic obstructive pulmonary disease diagnosed 
in June 1999, and for various other unrelated disabilities.  
Alteration in breathing pattern was noted several times in VA 
records, as were complaints of shortness of breath.  The 
veteran smoked one and a half packs of cigarettes per day and 
went through a smoking cessation program.  

VA treatment records from January 2000 to October 2000 show 
treatment for the stable lung nodule, chronic bronchitis, 
mild chronic obstructive pulmonary disease, and emphysema.  
Pulmonary function tests in February 2001 showed mild 
obstructive pulmonary impairment, no restrictive ventilatory 
defect, and moderate diffusion defect.  

Upon VA general medical examination in February 2001, no 
clinical records, x-rays, laboratory tests, or the claims 
file were available for review.  The veteran reported a 
history of having asthma for 25 years.  Included in the 
diagnoses was asthma for many years and chronic and 
obstructive pulmonary disease with emphysema by history.  

A February 2001 chest x-ray showed findings of emphysema, and 
a 1-centimeter nodular density right base appearing to be a 
fleck of calcification centrally.

A copy of a favorable Social Security Administration decision 
in February 2001 is of record.  The veteran was considered 
disabled for severe impairment including that of respiratory. 

The veteran was afforded a VA respiratory examination in 
August 2002.  The examiner reviewed the claims folder, 
reciting all of the medical entries in service referable to 
the veteran's respiratory ailments.  The examiner commented 
that the diagnosis of asthma or chronic obstructive pulmonary 
disease was not made until twelve years ago.  It was noted 
that the veteran began smoking at age 18 and had continued to 
smoke over 40 years, quitting 1 1/2 years ago.  

The examiner commented on the veteran's history of having 
been diagnosed with asthma in the past by saying:

However, review of his C-file and current VA clinic 
notes . . . are more consistent in describing his 
problem as COPD but a reactive component has been noted 
and this is acknowledged by the fact that he is on 
bronchodilators including Serevent and albuterol, as 
well as flunisolide.  The presence of chronic 
obstructive lung disease or COPD is also strongly 
suggested on pulmonary function studies as I see a total 
lung capacity of 8.11 liters with a predicted of 5.29.  

The examiner diagnosed chronic obstructive pulmonary disease 
with reactive component and stated:

There is evidence that the veteran had at least one 
prolonged episode of what was probably, as mentioned at 
one of the visits, asthmatic bronchitis while in 
service.  There is little to support the diagnosis of 
asthma itself and this is also confirmed by the fact 
that, despite years of visits called hyperventilation, 
over a long period of time no one was able to diagnose 
asthma.  The major component of his disease now appear 
to be COPD secondary to smoking, despite the fact that 
there is still some reactive airways disease.  Will wait 
for pulmonary function studies before further comment.

Pulmonary function tests at VA in September 2002 showed mild 
obstructive lung defect, and moderate decrease in diffusing 
capacity.  

In a September 2002 addendum to the report, the VA examiner 
stated that the impression was chronic obstructive pulmonary 
disease with a reactive airways component.  He stated that 
the pulmonary functions tests were consistent with COPD, and 
did not show improvement with bronchodilator, and that there 
was no asthmatic component evident.  


Legal Analysis

Congress has amended VA law to eliminate the requirement for 
a well-grounded claim, enhance VA's duty to assist a claimant 
in developing facts pertinent to his claim, and expand on 
VA's duty to notify the claimant and his representative, if 
any, concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
implemented regulations that reflect the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2002).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of the 
VCAA letters sent to the veteran in April 2001 and June 2002; 
the March 2000, June 2001 and October 2002 rating decisions; 
the July 2000 Statement of the Case; and October 2002 
Supplemental Statement of the Case, the RO provided the 
veteran and his representative with the applicable law and 
regulations and informed him of the type of information and 
evidence necessary to substantiate his claim, and of who is 
responsible for producing evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therein, the RO provided 
the veteran with the new codified VCAA regulations, under 
38 C.F.R. § 3.159, and explained the types of medical and lay 
evidence needed to evaluate his claim.  The veteran was 
advised that he could submit private evidence or identify 
providers and authorize release of the records directly to 
VA.  The Board finds that the RO's actions are sufficient to 
satisfy the VCAA's notice requirements.  

With respect to the duty to assist, the RO secured all 
relevant VA treatment records, including from the Las Vegas 
VA Medical Center (VAMC), and a relevant medical examination 
and nexus opinion in August 2002.  During that examination, 
the veteran told the examiner that he had been treated for 
ventilation at a place called "Greenpoint" in the state of 
New York, and that the facility was no longer in existence.  
He also said in July 2002 that he was unable to get records 
from that facility.

The veteran has also reported that he was treated at the 
Northport and New York City VA facilities as early as 1971.  
The RO contacted the New York City VAMC and was informed that 
they had no treatment records.  There is one hospitalization 
report from this facility already of record dated in 1974, 
but it shows no treatment for a pulmonary disorder.  The RO 
also contacted the Northport VAMC and was provided a 
treatment record dated in 1992, which was the only available 
record.  See Statement of the Case, dated July 19, 2000.  
Finally, the veteran was asked to provide a release so that 
the RO could obtain his records from the Las Vegas Medical 
Center, but he did not reply.  See letter dated September 9, 
1999.  As there is no other allegation or indication that 
relevant evidence remains outstanding, the Board is satisfied 
that the duty to assist is met.  38 U.S.C.A. § 5103A.  

The veteran has had ample opportunity to present evidence in 
support of his appeal.  Therefore, there is no indication 
that the Board's present review of the claim will result in 
any prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

The veteran seeks service connection for a pulmonary disorder 
that he claims had its onset during active service.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran as the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the veteran's service medical records 
show treatment for pulmonary problems, diagnosed as asthmatic 
bronchitis, bronchitis, viral pneumonia, acute viral 
syndrome, and hyperventilation.  There were no sequelae on 
separation examination in 1970, and the claims folder does 
not again show treatment for any pulmonary disorder until 
1999, approximately 28 years following his separation from 
service.

As discussed above, a VA examiner in 2002 determined that the 
veteran's service medical records established that he had one 
prolonged episode of asthmatic bronchitis during service, but 
that his current diagnosis was chronic obstructive pulmonary 
disease with no asthmatic component.  This opinion 
contradicts any conclusion that the veteran's current 
pulmonary disorder had its inception during active service or 
is related to the in-service pulmonary findings.  To the 
contrary, the VA examiner concluded that the veteran's 
current COPD was secondary to smoking.  There are no opinions 
to the contrary.  The August 2002 VA examiner's opinion is 
the most persuasive evidence of record, because it is based 
upon review of the claims folder and the results of 
diagnostic testing.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service connection.  Lathan v. Brown, 7 Vet. App. 359 (1995); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994).  

In the absence of a chronic disability shown during military 
service, the lack of post-service treatment for many years 
after service separation, and no objective medical evidence 
of a nexus between military service and the veteran's current 
disorder, his claim for service connection for a pulmonary 
disorder, claimed as bronchitis, hyperventilation, asthma, 
chronic obstructive pulmonary disease, and emphysema, must be 
denied.  The preponderance of the evidence is against the 
claim.

Additionally, the veteran has not claimed that his current 
pulmonary disorder is the result of cigarette smoking which 
began in service.  Regardless, legislation enacted in 1998 
prohibits service connection for a disability first 
manifested after service (or after an applicable presumptive 
period) on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during service.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. 
§ 3.300 (2002).
  

ORDER

Entitlement to service connection for a pulmonary disorder, 
claimed as bronchitis, hyperventilation, asthma, chronic 
obstructive pulmonary disease, and emphysema,   is denied.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

